Citation Nr: 0816676	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disease of the lumbar spine 
(claimed as a back disorder).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

The issue of an increased initial disability rating for a low 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue of 
entitlement to a nonservice-connected pension will be held in 
abeyance pending the remand.  


FINDING OF FACT

The veteran's PTSD is manifested by depressed mood, a 
restricted and sad affect, occasional hearing of voices, and 
occasional paranoia and anxiety; obsessional rituals, 
illogical or irrelevant speech, an inability to function 
independently, disorientation, and neglect of personal 
hygiene have not been shown.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 50 percent for PTSD, for any time 
period throughout the pendency of the appeal, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 
9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which a 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

In order to warrant the next higher 70 percent rating for 
PTSD, the evidence must show symptoms such as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In July 2004, the veteran underwent a VA examination.  The 
examiner described the veteran's orientation as within normal 
limits, with appropriate appearance and hygiene and 
appropriate behavior.  Speech and communication were also 
found to be within normal limits.  His affect and mood were 
described as abnormal and depressed, although his depression 
was noted to not impact the veteran's ability to function 
independently and effectively.  

The examiner reported that the veteran did not have panic 
attacks, a history of delusions, or any hallucinations.  
Judgment was found to not be impaired, and his abstract 
thinking and memory were referred to as normal.  The veteran 
did, however, have a history of suicidal ruminations, but no 
homicidal ideations were present.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned by the examiner.  

In November 2005, the veteran was given a PTSD evaluation 
during VA outpatient treatment.  The evaluator noted that 
while the veteran did mention occasional nightmares and 
unwanted thoughts about prior traumatic events, his overall 
PTSD score was only a 3, which was negative for PTSD.  
Although he is already service-connected for PTSD, the 
evidence has no bearing on the current rating.

During a February 2006 mental status evaluation, the 
veteran's symptoms appear to have remained fairly consistent 
since the July 2004 VA examination.  Specifically, he noted 
that he was sleeping well at night.  He denied any suicidal 
or homicidal ideations, but reflected that he used to have 
passive wishes of death.  He continued to live with his wife, 
and had managed to quit drinking alcohol for approximately 3 
months at this point.  His thought process was described as 
goal oriented and coherent.  

However, the veteran's mood was described as down, and his 
affect was restricted and sad.  He reported still hearing 
voices in his head on occasion, and admitted to occasional 
paranoia and anxiety.  Finally, he reported some thoughts of 
worthlessness and hopelessness.  The physician assigned a GAF 
score of 53.  

Based on the above evidence, the Board finds that the 
veteran's PTSD symptoms more closely approximate a 50 percent 
disability rating than the next higher disability rating of 
70 percent.  Specifically, he has a flattened affect with 
disturbances of motivation and mood; however, it does not 
affect his ability to function independently.  

Moreover, the veteran continues to live with his family, 
indicating that he is able to maintain a family relationship.  
Further, the evidence does not reflect obsessional rituals, 
neglect of personal appearance or hygiene, or impaired 
impulse control.  In fact, the July 2004 examination 
explicitly stated that none of these symptoms were present.  
In addition, the evidence does not describe his speech as 
illogical, and his thought process was coherent and goal 
directed.  Therefore, he does not meet the criteria for a 
disability rating of 70 percent for his service-connected 
PTSD.  

The Board notes that the veteran's GAF scores have been 
reported at 50 and 53.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)). 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), for rating purposes).

In this case, the Board finds that the current 50 percent 
rating anticipates the moderate to serious symptoms 
identified in the GAF.  In the February 2006 evaluation, he 
was well groomed, casually dressed, alert, calm, appropriate, 
and thoughts were logical.  This is consistent with the other 
evidence of record.  Therefore, a 50 percent rating, but no 
more, is warranted.

The Board recognizes that the veteran's psychiatric 
manifestations may have been worse at times in the past.  
There is evidence of record establishing that in 2003, and 
prior to the 2004 claim for service connection, he was 
assigned a GAF score as low as 40, and suicidal tendencies 
were noted as well.  However, given this remote history, 
before his filed a claim, the Board finds that this evidence 
is not presentative of the current disability rating to be 
assigned to the veteran.  

Next, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the veteran's symptoms more closely 
approximated a 50 percent disability rating throughout the 
course of the appeal, and as such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to a 
disability rating in excess of 50 percent for his service-
connected PTSD.  The claim must be denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In regard to the veteran's increased rating claim for his 
PTSD, it arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, as well as 
statements submitted by the veteran's private chiropractor, 
and in August 2004, he was afforded a VA examination. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial disability rating in excess of 50 percent for 
service-connected PTSD is denied.  


REMAND

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
lower back disorder.  However, there is insufficient medical 
evidence of record for the Board to make an informed decision 
in this case.  

According to the Court in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board must look at the veteran's symptoms 
throughout the entire course of the appeal, and consider 
whether staged ratings are appropriate.  This is not possible 
in the current case.  It appears from the evidence of record 
that the veteran has not been treated by VA for his back 
condition since August 2004.  

VA has received evidence in the form of a July 2007 letter 
from the veteran's chiropractor since the August 2004 
examination. This letter does not discuss any of the factors 
necessary for the Board to determine the veteran's disability 
rating under the applicable Diagnostic Code(s).  It simply 
states, without supplying any supporting information, that 
the veteran is unable to work at all due to his back 
disorder.  At a minimum, however, it does raise the 
possibility that the veteran's back disability has worsened 
since the April 2004 rating decision.  Therefore, before 
appellate review in this case may proceed, the veteran must 
be afforded a VA examination for his back disorder.  

Finally, the veteran contends that he is entitled to a 
nonservice-connected pension.  In essence this requires: (1) 
that the veteran served in active service for 90 days or more 
during a period of war (this is not in dispute), (2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct, and (3) 
meets the net worth requirements.  38 C.F.R. § 3.3(a)(3).  
Under the schedular requirement, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  38 C.F.R. § 4.16.  
The veteran's eligibility for a nonservice-connected pension 
is contingent on the outcome of his increased rating claim 
for his lumbar spinal disorder.  

The Board, therefore, finds that the claim for a nonservice-
connected pension is inextricably intertwined with the other 
claims at issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
As such, the Board defers ruling on this matter until after 
the mandates of the Remand have been completed.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran notice 
in compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), advising 
the claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon his employment 
and daily life, and examples of the types 
of medical and lay evidence the veteran 
may submit should be provided.  
Additionally, the RO should give the 
claimant notice of the criteria listed in 
Diagnostic Code 5242.

2. The veteran should be afforded the 
opportunity to identify or submit any 
alternative evidence which might assist 
him to substantiate the claims, including, 
but not limited to, employment clinical 
records during the period from April 2004 
to the present, insurance records, 
statements from employers, fellow 
employees, or others who may have observed 
relevant symptoms, examinations for 
education or insurance purposes, and the 
like.

3. VA or private treatment records related 
to the veteran's back disorder, and dated 
since August 2004, should be obtained and 
associated with the claims file.  

4. The veteran should be afforded VA 
examination to determine the current 
severity of his service-connected lumbar 
spinal disorder.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed, and measurements of range of 
motion for the veteran's thoracolumbar 
spine should be taken and recorded in the 
examiner's final report.  Any additional 
decrease in range of motion due to pain, 
fatigue, or weakness should be noted, as 
well as any ankylosis of the spine.

The examiner should also opine as to 
whether the veteran's spinal disorder has 
worsened since the August 2004 VA 
examination, or whether the symptomatology 
has lessened in severity or remained 
fairly stable.  A full explanation should 
accompany your conclusions.  

5. After completion of the above, the 
claim should be reviewed in light of any 
new evidence, and it should be determined 
if the veteran's claims can be granted.  
If the claim is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


